EXAMINER'S COMMENT
Bewlay et al. in U.S. Patent Application Publication No. 2009/0280269 discloses laser deposition in figure 5 (see also paragraphs 90-92) feeding a single material (niobium silicide, that is not a metal matrix composite) from a source similar to reservoir 102 (see paragraph 90) to permit the build-up to become more uniform (see paragraph 92) but not sub-layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761